Citation Nr: 1302533	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  02-02 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis.  

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.  

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee.  

4.  Entitlement to separate ratings for objective neurological impairment associated with the service-connected degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to August 1987.  

This matter comes to the Board of Veterans Appeals  (Board) on appeal from a March 2001 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.  In July 2002, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  

The issues on appeal were last before the Board in April 2011 when they were remanded for additional evidentiary development. 

The  issue of entitlement to an earlier effective date for the grant of a total rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a separate rating for neurological impairment associated with the service-connected degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis is not manifested by ankylosis.  

2.  The Veteran's right knee disorder is not manifested by flexion limited to 30 degrees or less nor is extension limited to 15 degrees or more, even taking into account her complaints of pain; the knee joint is stable.  

3.  The Veteran's left knee disorder is not manifested by flexion limited to 30 degrees or less nor is extension limited to 15 degrees or more, even taking into account her complaints of pain; the knee joint is stable.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis have not been met.  38 U.S.C.A.  §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5242, 5243 (2012).  

2.  The criteria for a rating in excess of 10 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5260, 5261, 5257 (2012).  

3.  The criteria for a rating in excess of 10 percent for chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5260, 5261, 5257 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement increased ratings for the disabilities adjudicated by this decision.  The discussions in January 2001, March 2005, July 2005 and March 2008 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to increased ratings for his knees and back.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein have been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim in the January 2001, March 2005, July 2005 and March 2008 VCAA letters, and was provided with notice of the types of evidence necessary to establish any disability rating and/or the effective date in the March 2008 VCAA letter.  The appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examination obtained in November 2009 is more than adequate.  Physical examinations were conducted and the results were recorded.  The examiner had access to the Veteran's claims file and reviewed the claims file in connection with the examinations.  The results are sufficient to accurately evaluate the service-connected disabilities under the applicable Diagnostic Codes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


General Increased Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

It is the Board's responsibility to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may accept one medical opinion and reject others.  Id.  At the same time, the Board cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must determine the weight to be accorded the various items of evidence in this case based on the quality of the evidence and not necessarily on its quantity or source.  

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the United States Court of Appeals for Veterans Claims (Court) explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." Id, at 206.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  


Entitlement to an evaluation in excess of 60 percent for degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis

In February 2007, the Board granted an increased rating to 60 percent for the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine with bilateral sacroiliac sclerosis.  The Veteran appealed that part of the Board's decision which denied a rating in excess of 60 percent to the Court.  In a November 2007 Order, the Court granted the Veteran's appeal and remanded, in pertinent part, the claim of entitlement to an increased rating for the low back disability for consideration of a rating greater than 60 percent.  

In its February 2007 decision, the Board determined that the Veteran's low back disability was productive of pronounced intervertebral disc syndrome under Diagnostic Code 5293 which is the rating criteria for evaluation of intervertebral disc syndrome which was in effect prior to September 23, 2002.  

Since the appellant filed her original claim for an increased rating in September 2000, there have been a number of changes in the criteria for rating musculoskeletal disabilities under 38 C.F.R. § 4.71a.  The new criteria for rating intervertebral disc syndrome became effective September 23, 2002.  See 67 Fed. Reg. 54349 (Aug, 22, 2002).  Further, additional regulatory changes for rating all other back disorders became effective September 26, 2003, but these did not change the way intervertebral disc syndrome was rated, except for renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  See 68 Fed. Reg. 51454 -56 (Aug. 27, 2003).  69 Fed. Reg. 32449 (June 10, 2004) corrected a clerical error in the Federal Register publication of August 27, 2003.  

The statement of the case issued in December 2001 along with the supplemental statements of the case issued in January 2006 notified the appellant of the old and new rating criteria for rating low back disorders.  Accordingly, adjudication of her claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, while VA may consider the old criteria for rating an intervertebral disc syndrome for the entire period during which the appeal has been pending, it may only consider the new criteria when rating an intervertebral disc syndrome from September 23, 2002.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Likewise, while VA may consider the old criteria for rating all other back disorders for the entire period during which the appeal has been pending, it may only consider the new criteria for rating all other back disorders from September 26, 2003.  Id.   

In order to warrant a rating in excess of 60 percent the Veteran's service-connected low back disability under either the old or current rating criteria for evaluation of injuries to the spine, to include the criteria for evaluation of intervertebral disc syndrome, the disability must be productive of ankylosis of the entire spine.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91.  

The Board's review of the evidence reveals that clinical records document the Veteran's complaints and/or treatment for low back pain, including complaints of reduced motion, radiating pain to the lower extremities, reduced reflexes, and/or numbness and paresthesias.  Significantly, none of these medical records includes any diagnosis of ankylosis nor do any of these records document an inability to move the low back.  The clinical records are devoid of any evidence of ankylosis of the spine.  

Along with the clinical records, the Veteran's spine was evaluated by VA for compensation and pension purposes on three occasions.  These examinations, which were specifically conducted to determine the extent of symptomatology associated with the service-connected back disorder, did not result in any findings of ankylosis.  

At the October 2000 VA examination, the Veteran complained of chronic low back pain that was aggravated by sitting more than ten minutes.  She also reported that she treated her back with a number of medications and a TENS unit.  Pain radiated to both lateral hips.  On examination, the range of motion of the Veteran's lumbar spine was as follows: forward flexion to 100 degrees; backward extension to 10 degrees; left and right lateral flexion to 30 degrees; right rotation to 60 degrees; and left rotation to 50 degrees.  The Veteran reported experiencing pain during the motion studies.  The Veteran had low back pain with getting out of a chair after sitting for twenty minutes as well as mild low back pain with walking.  Her lumbar spine was tender with muscle spasms.  Straight leg raising was negative.  Her neurovascular examination was normal. 

At the August 2005 VA examination, the Veteran complained of daily "excruciating and burning [low back] pain" with radiculopathy going down both legs.  Her radiculopathy was caused by walking for more than five minutes and by sitting for more than twenty minutes.  Her walking was limited to less than a block.  She denied having any flare-ups - she just has constant pain.  She also reported that she misses five to six days of work per month due to her low back disorder and, in the last year, she had had numerous incapacitating episodes.  On examination, the range of motion of the Veteran's lumbar spine was as follows: forward flexion to 20 degrees; backward extension to 0 degrees; left and right lateral flexion to 5 degrees; and right and left rotation to 10 degrees.  Her back was tender but she did not have muscle spasms.  It was opined that the Veteran had discomfort at rest and becomes very uncomfortable with maximum range of motion.  It was also opined that repetitive range of motion testing increased the pain without decreasing the range of motion further.  It was thereafter opined that "[r]ange of motion was limited primarily by pain, however, there is also evidence of fatigue, weakness, and lack of endurance following repetitive use." Motor and sensory examinations were normal.  Reflexes in the lower extremities were 1+ and equal.  Gait was abnormal, in part, due to her back pain.  

On VA examination in November 2009, the Veteran reported pain in her neck, shoulders, back, hips, thighs, knees, legs, ankles, and feet.  Pain radiated down her left greater than right thigh to the level of the knee but not into the leg or foot.  Her back pain was subjectively rated as between 8/10 and 10/10 and occurred both night and day.  There had been no disabling episodes because of back pain during the preceding year.  She reported lack of endurance, fatigue, poor coordination, stiffness of her back and neck.  The examiner observed objective signs of back pain.  The Veteran was able to walk approximately 50 feet which was productive of  back and knee pain.  There was no grimacing or apparent weakness with walking.  Physical examination revealed tenderness in the lumbar spine.  Range of motion testing of the spine was conducted.  Flexion was to 60 degrees the first time, 45 degrees the second time and 40 degrees the third time.  Extension was to 10 degrees and lateral flexion was 25 degrees bilaterally.  Rotation was 20 degrees bilaterally.  The movements were accompanied by grimacing.  The examiner opined that there was an additional 20 degrees loss of flexion due to pain but no additional weakness, lack or endurance or incoordination.  There were no symptoms of sciatica.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner opined that the functional impairment of the lumbar spine was severe.  The examiner did not note any lower extremity sciatica.  

Based on the above, the Board finds the medical evidence of record consistently demonstrates that the Veteran is able to move her spine.  Even when pain on use or during flares is considered, motion of the spine was possible.  The Board finds that ankylosis of the entire spine such as to warrant an evaluation of 100 percent is not demonstrated by the record.  See 38 C.F.R. § 4.71a.

The rating criteria for evaluation of diseases and injuries of the spine does allow for the grant of separate ratings based on any associated objective neurologic abnormalities.  As set out below, the Board finds the issue of entitlement to separate evaluations based on neurologic abnormalities must be remanded.  Additional development is required to determine if separate ratings may be assigned.  

Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee

Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee

The Veteran's right and left knee chondromalacia of the patella are currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5014 (osteomalacia). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5014, the Veteran's disability is rated based on limitation of motion of the affected parts like arthritis which in this case is her knees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order. 

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  

Factual background

At the time of an October 2000 knee examination, the Veteran reported that, two to three times per week, her knees feel like they may pop out of place.  She did not think they tracked right.  She had occasional popping in both knees.  Range of motion was flexion to 120 on the right and 125 on the left with full extension bilaterally.  The examiner did not observe any lateral subluxation in the terminal 10 or 15 degrees of knee extension.  There was no evidence of ligamentous laxity upon testing.  The Veteran's exogenous obesity was found to be contributing to the knee pain.  

May 2000 knee x-rays were interpreted as revealing patella subluxation bilaterally.  The clinical record referenced the X-rays as showing patella tilt.  The assessment was bilateral anterior knee pain for 15 years.  

In August 2001, a clinician found no increased mobility of the patella laterally or medially.  No valgus or varus instability was noted.  The assessment was mild osteoarthritis of the knees.  Range of motion 0-100.  It was written that the Veteran denied locking and buckling.  She used braces for knee pain but there was no reference to problems with instability.  

In August 2005, a knee examination did not include any mention of subluxation or lateral instability.  No instability was present.  

In November 2005, the Veteran was evaluated for knee brace to relieve her symptoms of patella alignment.  In December, it was noted the Veteran needed a second set of braces for knee collapse problems.  

On VA examination in November 2009, the Veteran reported, in pertinent part, pain in her knees.  Pain radiated down her left greater than right thigh to the level of the knee but not into the leg or foot.  Her knee pain was subjectively rated as between 8/10 and 10/10 and occurred both night and day.  There had been no disabling episodes because of knee pain during the preceding year.  She reported a feeling of weakness and giving way in her knees.  She alleged that she had had five falls due to giving way.  She reported experiencing swelling of her knees and catching and popping of her knees.  The examiner observed objective signs of knee pain.  The Veteran was able to walk approximately 50 feet which was productive of  back and knee pain.  There was no grimacing or apparent weakness with walking.  Physical examination of the knees revealed tenderness in both knees and moderate effusion in the right knee.  Range of motion was that the knees could fully extend to 0 degrees bilaterally.  Knee flexion was to 95 degrees on the right knee and 105 degrees in the left knee.  The painful arc was between 50 and 90 degrees of flexion on the right knee and 70 to 105 degrees on the left knee.  The examiner did not observe any additional loss in the range of motion on repetitive testing.  There was no excessive weakness, lack of endurance or incoordination.  The examiner reported that he did not find any evidence of laxity of the cruciate or collateral ligaments of both knees.  The pertinent diagnoses were degenerative joint disease of the right knee and patellofemoral syndrome of the left knee.  The examiner opined that the functional impairment of the right and left knees was moderately severe.  

In January 2010, the Veteran informed a clinician that with regard to functional capacity, she walks up and down stairs multiple times per day  and walked a lot doing daily activities.  She used a cane if her knees started to hurt.  

Analysis

As to Diagnostic Codes 5260 and 5261, a review of the VA and private treatment records, including the results from the Veteran's VA examinations, show that right and left knee pain free range of motion, at its worst, was 0 to 50 degrees on the right and 0 to 70 degrees on the left.  This was recorded at the time of the most recent VA examination in November 2009.  (Full range of motion of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II (2012)).  

Therefore, because neither right nor left knee flexion is limited to 30 degrees or less and extension is not limited to 15 degrees or more, an increased rating is not warranted based on objective clinical findings showing decreased range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Likewise, because neither right nor left knee flexion is limited to 30 degrees or less and extension is not limited to 15 degrees or more, separate compensable ratings are also not warranted under these same Diagnostic Codes.  Id; VAOPGCPREC 09-04. 

Although a higher evaluation may be assigned on account of pain causing additional functional loss, DeLuca, the salient point is that even though the Veteran complains of pain, consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the Board to conclude that the functional losses she experiences in her right and left knee equates to the criteria for a 20 percent rating under either Diagnostic Code 5260 or Diagnostic Code 5261, or separate compensable ratings under these same Diagnostic Codes. 

The examiner who conducted the November 2009 VA examination which documented the greatest level of impairment in the range of motion of the knees performed repetitive testing of the knees.  He specifically noted that he did not observe any additional limitation of motion after repetitive testing.  Furthermore, the range of motion utilized by the Board as being indicative of the greatest level of impairment in the range of motion of the knees was the range of motion the November 2009 examiner determined to be pain free.  

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent  or greater rating under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261, or separate compensable ratings under these same Diagnostic Codes. 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca. 

The Board finds that a separate rating is not warranted when the service-connected knee disability is evaluated under Diagnostic Code 5257.  There is some evidence which indicates that the Veteran experiences subluxation or lateral instability in the knees.  The Veteran was testified as to instability in her knees and a feeling of giving way.  She has also reported that she had fallen due to her knees.  Additionally, the Board notes that a May 2000 knee X-ray was interpreted as revealing patella subluxation and a December 2005 VA orthotics lab evaluation was conducted for braces to relieve patellar tracking problems and knee collapse problems.  The Board finds, however, that the preponderance of the competent medical evidence demonstrates that the service-connected knee disabilities are not productive of any subluxation or lateral instability.  Other than the two medical records noted above which reference some sort of problem with patellar tracking, all the reports of the VA examinations which document examination of the stability of the Veteran's knees all found the knees were stable and/or there was no problems with the ligaments.  The Board finds the numerous observations in the medical evidence demonstrating that the Veteran's knees were stable and/or without ligamentous problems probatively outweigh the fewer references to tracking problems, knee collapse and subluxation.  The Veteran is competent to report on symptomatology she is able to observe with her senses.  The Board finds that, while the Veteran is competent to report that she had fallen due to knee problems and other apparent symptomatology associated with the knee, she is not competent to diagnose the cause of the falls as being due to subluxation or lateral instability.  The Board finds that this is not a simple medical determination.  The Board notes that the Veteran's obesity has been cited numerous times as having an adverse effect on her knees.  

The Board finds that an increased rating is not warranted when the service-connected knees are evaluated under other Diagnostic Codes pertinent to rating knees.  
There is no competent evidence of the presence of ankylosis of the either knee so an increased rating is not warranted under Diagnostic Code 5256 which provides the rating criteria for evaluation of ankylosis of the knees.  At all times during the appeal period, the Veteran had motion in both knees.  

There is no competent evidence demonstrating that the Veteran had problems with the semilunar cartilage of either knee so an increased rating is not warranted under Diagnostic Code 5258 or Diagnostic Code 5259 both of which pertain to the disabilities of the semilunar cartilage of the knee.  

There is no competent evidence of the presence of impairment of the tibia or fibula of either lower extremity so an increased rating is not warranted under Diagnostic Code 5262.  

There is no competent evidence demonstrating that either service-connected knee is productive of genu recurvatum so an increased rating is not warranted under Diagnostic Code 5263.


Extraschedular evaluation 

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for any of the disabilities on appeal.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected knee disability are inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under the pertinent Diagnostic Codes shows that the rating criteria completely describes the Veteran's disability level and symptomatology (pain, limitation of motion of the knees and back).

The Board notes that a total rating based on individual unemployability due to service-connected disabilities (TDIU) was granted in October 2009 based on the combination of the back and knee disabilities.  The rating assigned contemplates some work impairment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected right knee, left knee or back disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted for any of the issues adjudicated by this decision.

As there is not an approximate balance of positive and negative evidence regarding the merits of the claims for increased ratings that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to a rating in excess of 60 percent for degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis is denied. 

Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee is denied. 

Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee is denied. 


REMAND

In February 2008, the Board remanded the claim of entitlement to an increased evaluation in excess of 60 percent for degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis back to the RO to arrange for a VA examination.  The purpose of the examination was to evaluate the extent of the orthopedic and neurologic impairment associated with the service-connected lumbar spine disability.  

On VA examination in November 2009, the Veteran reported pain in her neck, shoulders, back, hips, thighs, knees, legs, ankles, and feet.  Pain radiated down her left greater than right thigh to the level of the knee but not into the leg or foot.  Her back was subjectively rated as between 8/10 and 10/10 and occurred both night and day.  Physical examination was conducted.  With regard to the presence of neurological impairment, the examiner only wrote that he did not observe any signs of sciatica and could find no lower extremity sciatica.  

The Board finds the record is conflicting as to whether the Veteran has separate neurological abnormalities due to her service-connected lumbosacral disability.  The clinical records document complaints of what are characterized as radicular symptoms but other medical records were interpreted as showing no neurological impairment.  Objective testing tended to indicate there was no neurological impairment.  The most recent evidence dated in August 2010, suggests radicular pain in the buttocks.  

In June 2003 magnetic resonance imaging evaluation (MRI) did not reveal any problems except for degenerative disc disease.  Electromyography (EMG) testing conducted in August 2003 was interpreted as being normal. 

A May 2003 clinical record included a diagnosis of probable L5 or S1 nerve root irritation with radicular pain pattern in right lower extremity.  

A June 2003 VA clinical record includes the annotation that the Veteran had complaints consistent with L5or S1 nerve root irritation with a reticular pain pattern and certainly no evidence of neurologic compromise.  

In September 2003, a clinical record included the annotation that the Veteran had right sciatica likely from a pinched nerve.  

At the time of a November 2003 neurology consultation, the Veteran complained of low back pain with right lower extremity symptoms.  An August 2003 MRI scan of the lumbar spine was reviewed in the neuroradiology conference by the neuroradiologist, the neurosurgery chief resident and neurosurgery attending physicians and this showed degenerative joint disease of L4, L5, S1 but no evidence of herniated disc, nerve root compression or spinal stenosis.  There was no surgical lesion.  The assessment was low back pain and right lower extremity symptoms without obvious evidence of surgical lesion on MRI scan and negative EMG.   

A March 2007 VA clinical record indicated the Veteran reported a two year history of back pain and radiation down the thigh, calf and ankle.  It was determined that there was electrodiagnostic evidence of a right S1 radiculopathy, likely affecting the sensory nerve fibers primarily.  

In August 2010, the Veteran reported onset of acute low back pain which was 10/10 in intensity.  She denied urinary problems but had occasional constipation.  An X-ray was referenced as showing mild progression of multilevel lumbar disc space narrowing since 2003 and lower level facet degeneration also appears to have mildly progressed in the interim.  The assessment was one month history of worsening low back pain and left buttock pain likely related to degenerative changes in the vertebral discs status post lumbosacral X-ray which showed progression of the degenerative changes.  

In March 2011, the Veteran's representative argued that VA failed to comply with the Board's prior remand instructions.  He wrote that the examiner who conducted the most recent VA examination failed to opine as to whether or not the Veteran experienced neuropathy despite reporting symptoms consistent with a diagnosis of the same noting the reference to mild numbness in the lower extremities.  

The Board agrees with the Veteran's representative that the Veteran's low back claim must be remanded for another medical opinion.  The evidence set out above provides some documentation that the Veteran was found to have, at times, possible symptoms of neurological abnormalities associated with the service-connected back.  The examiner who conducted the November 2009 VA examination merely observed that he could find no lower extremity sciatica.  Significantly, in McClain v. Nicholson, 21 Vet. App. 319 (2007) it was held that:  With regard to the requirement that a claimant have a current disability before service connection may be awarded ... this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.   McClain, at 321.  The Board finds an opinion is required to determine if the Veteran experienced sciatica at any time during the appeal period.  Furthermore, the examiner who conducted the November 2009 VA examination did not provide an opinion as to whether there was any other objective neurological abnormalities associated with the service-connected low back other than a finding that there was no sciatica at the time of the examination.  Sciatica is not the only neurological abnormality which can be associated with a low back injury.  If no neurological abnormality was found, the examiner must affirmatively state this.  

Prior to arranging for examination of the Veteran, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After the development set out above has been completed to the extent possible, schedule the Veteran for a neurological examination to determine the nature and extent of neurological abnormality or abnormalities associated with the service-connected degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  All indicated testing must be conducted.  

The examiner should separately list all neurological abnormalities found to be associated with the service-connected low back disability and, for each neurological disability found, the examiner should determine the extent of  associated neurological impairment.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  Thereafter, review the examination report to ensure that it responsive to the Board's remand instructions.  If not, return the report to the examiner for compliance as necessary.  

5.  After undertaking any additional development which may deem necessary, review the expanded record and determine if to separate ratings for objective neurological impairment associated with the service-connected degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis are warranted.  If the benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


